In three related proceedings pursuant to Mental Hygiene Law article 81 for the appointment of a guardian for the personal needs and property management of the appellants, the appeals are from (1) an order and judgment (one paper) of the Supreme Court, Queens County (Kassoff, J.), dated April 4, 1995, which, inter alia, adjudged the appellant Hazel E. to be a person requiring the appointment of a guardian of her person and property, (2) an order and judgment (one paper) of the same court dated April 4, 1995, which, inter alia, adjudged the appellant Nancy E. to be a person requiring the appointment of a guardian of her person and property, and (3) an order and judgment (one paper) of the same court dated April 4, 1995, which, inter alia, adjudged the appellant Neil E. to be a person requiring the appointment of a guardian of his person and property.
Ordered that the orders and judgments are affirmed, with one bill of costs.
The appellants’ contentions that the court erred in appointing the same court evaluator and the same attorney for the appellants, by holding a joint hearing pursuant to Mental Hygiene Law article 81 for the appellants, and by appointing the same guardian for the appellants, are unpreserved for appellate review (see, CPLR 5501 [a] [3]) and, in any event, without merit. Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.